Rose, J.,
dissenting.
I interpret the workmen’s compensation act to mean that an appeal from the compensation commissioner shall be tried in the district court as a suit in equity. The district court, says the statute, “shall have authority to hear and determine the cause as in equity.” In my opinion the legislature? having made the appeal from the compensation commissioner to the district court a suit in equity, did not intend to make the appeal from the district court to the supreme court an appeal in an action at law, and thus prevent a trial de novo here. The proceeding, being designated by the legisla*709ture as one in equity, should he reviewed In the supreme court without regard to the findings of fact by the district court. The opinions in Miller v. Morris & Co., 101 Neb. 169, Kanscheit D. Garrett Laundry Co., 101 Neb. 702, and Anderson v. Kiene, 103 Neb. 773, were rendered without referring to that part of the workmen’s compensation act requiring the district court to try cases of this kind as suits in equity, and should in my view of the law be overruled.
I have considered the evidence in the present case with care, and, while there is sufficient proof to sustain the findings below, I am fully convinced that the preponderance of the evidence is in favor of defendant, that the quarrel which resulted in the death of Cassil arose out of his employment, and that defendant is entitled to compensation. For these reasons, as I view the law and the facts, the judgment of the district court should be reversed.